    Case: 1:19-cv-01741 Document #: 12 Filed: 03/19/19 Page 1 of 3 PageID #:127



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS


 CHASE HAMANO, Individually and on                 Case No. 1:19-cv-01741
 behalf of all others similarly situated,
                                                   CLASS ACTION
                Plaintiff,
                                                   Honorable Jorge L. Alonso
         v.

 ACTIVISION BLIZZARD, INC., ROBERT
 A. KOTICK, SPENCER NEUMANN, and
 COLLISTER JOHNSON,

                Defendants.


 NOTICE OF PRESENTMENT OF THE MOTION OF THE R N CROFT FINANCIAL
    GROUP FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF
                     SELECTION OF COUNSEL

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that, pursuant to Local Rule 5.3(b) of the Local Rules of the
U.S. District Court for the Northern District of Illinois, the Robert Landry and the R N Croft

Financial Group, Inc. (collectively, “R N Croft Financial Group” or “Movant”) will present its

Motion for the entry of Order: appointing R N Croft Financial Group as Lead Plaintiff on behalf

of the Class of all persons that purchased or otherwise acquired Activision Blizzard, Inc.

(“Activision Blizzard” or the “Company”) securities during the Class Period (defined in this
Action as August 2, 2018 and January 10, 2019, approving R N Financial Group’s selection of

Levi & Korsinsky LLP as Lead Counsel for Plaintiff and Cohen Milstein Sellers & Toll PLLC as

Liaison Counsel for the Class on Wednesday, April 3, 2019, at 9:30 A.M., before the Honorable

Jorge L. Alonso, or such other judge as may be sitting in his stead, in Room 1903 of the U.S.

District Court for the Northern District of Illinois at 219 South Dearborn Street, Chicago, Illinois
60604.
    Case: 1:19-cv-01741 Document #: 12 Filed: 03/19/19 Page 2 of 3 PageID #:128




Dated: March 19, 2019                        Respectfully submitted,


                                             COHEN MILSTEIN SELLERS
                                             & TOLL PLLC

                                             By: /s/ Carol V. Gilden________
                                             Carol V. Gilden
                                             190 South LaSalle Street
                                             Suite 1705
                                             Chicago, IL 60603
                                             Atty. ID: 6185530
                                             t: 312.357.0370
                                             f: 312.357.0369
                                             cgilden@cohenmilstein.com

                                             LEVI & KORSINSKY, LLP
                                             Mark Levine
                                             55 Broadway, 10th Floor
                                             New York, NY 10006
                                             Tel: (212) 363-7500
                                             Email: mlevine@zlk.com

                                             Shannon L. Hopkins
                                             1111 Summer Street, Suite 403
                                             Stamford, CT 06905
                                             Tel: (203) 992-4523
                                             Email: shopkins@zlk.com

                                             Attorneys for Movant R N Croft Financial
                                             Group




                                         2
    Case: 1:19-cv-01741 Document #: 12 Filed: 03/19/19 Page 3 of 3 PageID #:129



                                CERTIFICATE OF SERVICE

       I, Carol V. Gilden, the undersigned attorney, hereby certify that on the 19th day of March,

2019, I caused to be served a copy of the within and Motion of the R N Croft Financial Group

as Lead Plaintiff and Approval of Selection of Counsel via the Court’s CM/ECF system, on all

counsel of record.


                                             /s/ Carol V. Gilden
                                             Carol V. Gilden




                                                3
